UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/10 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund May 31, 2010 (Unaudited) Other Investment99.7% Shares Value ($) Registered Investment Company; Dreyfus Appreciation Fund 6,481 a 209,800 Dreyfus Bond Market Index Fund 108,294 a 1,138,167 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 23,704 a 318,103 Dreyfus Emerging Markets Fund, Cl. I 9,138 a 99,060 Dreyfus Global Absolute Return Fund, Cl. I 5,892 a,b 71,475 Dreyfus Global Real Estate Securities Fund, Cl. I 5,508 a 34,422 Dreyfus High Yield Fund, Cl. I 51,443 a 322,032 Dreyfus International Bond Fund, Cl. I 20,024 a 310,569 Dreyfus International Stock Index Fund 5,631 a 70,102 Dreyfus International Value Fund, Cl. I 8,432 a 85,917 Dreyfus Midcap Value Fund, Cl. I 2,975 a 84,105 Dreyfus Newton International Equity Fund, Cl. I 4,898 a 72,593 Dreyfus Research Growth Fund, Cl. Z 56,646 a 424,842 Dreyfus S&P Stars Opportunities Fund, Cl. I 4,203 a,b 81,880 Dreyfus Select Managers Small Cap Value Fund, Cl. I 4,822 a 85,919 Dreyfus Strategic Value Fund, Cl. I 16,793 a 415,953 Dreyfus Total Return Advantage Fund, Cl. I 84,810 a 1,145,787 Dreyfus U.S. Equity Fund, Cl. I 18,377 a 216,479 Dreyfus/The Boston Co. Small/Mid Cap Growth Fund 6,949 a,b 82,420 International Stock Fund, Cl. I 5,295 a 59,833 Total Investments (cost $5,394,793) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $5,394,793. Net unrealized depreciation on investments was $65,334 of which $36,203 related to appreciated investment securities and $101,537 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds 5,329,458 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund May 31, 2010 (Unaudited) Other Investment95.8% Shares Value ($) Registered Investment Company; Dreyfus Appreciation Fund 9,938 a 321,699 Dreyfus Bond Market Index Fund 33,291 a 349,884 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 7,251 a 97,302 Dreyfus Emerging Markets Fund, Cl. I 16,779 a 181,882 Dreyfus Global Absolute Return Fund, Cl. I 37,967 a,b 460,542 Dreyfus Global Real Estate Securities Fund, Cl. I 35,406 a 221,287 Dreyfus High Yield Fund, Cl. I 15,747 98,577 Dreyfus International Bond Fund, Cl. I 6,153 a 95,434 Dreyfus International Stock Index Fund 10,407 129,568 Dreyfus International Value Fund, Cl. I 15,479 a 157,735 Dreyfus Midcap Value Fund, Cl. I 4,508 a 127,432 Dreyfus Research Growth Fund, Cl. Z 86,381 a 647,854 Dreyfus S&P Stars Opportunities Fund, Cl. I 6,405 a,b 124,766 Dreyfus Select Managers Small Cap Value Fund, Cl. I 7,278 a 129,700 Dreyfus Strategic Value Fund, Cl. I 25,617 a 634,533 Dreyfus Total Return Advantage Fund, Cl. I 26,066 a 352,154 Dreyfus U.S. Equity Fund, Cl. I 28,135 a 331,431 Dreyfus/Newton International Equity Fund, Cl. I 8,929 a 132,322 Dreyfus/The Boston Co. Small/Mid Cap Growth Fund 10,545 a,b 125,060 International Stock Fund, Cl. I 9,724 a 109,878 Total Investments (cost $4,968,153) 95.8% Cash and Receivables (Net) 4.2% Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $4,968,153. Net unrealized depreciation on investments was $139,113 of which $24,820 related to appreciated investment securities and $163,933 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds 4,829,040 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund May 31, 2010 (Unaudited) Other Investment99.6% Shares Value ($) Registered Investment Company; Dreyfus Appreciation Fund 13,325 a 431,318 Dreyfus Bond Market Index Fund 112,017 a 1,177,294 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 24,379 a 327,166 Dreyfus Emerging Markets Fund, Cl. I 21,038 a 228,053 Dreyfus Global Absolute Return Fund, Cl. I 36,492 a,b 442,645 Dreyfus Global Real Estate Securities Fund, Cl. I 33,906 a 211,915 Dreyfus High Yield Fund, Cl. I 52,791 a 330,472 Dreyfus International Bond Fund, Cl. I 20,651 a 320,295 Dreyfus International Stock Index Fund 13,059 a 162,591 Dreyfus International Value Fund, Cl. I 19,457 a 198,264 Dreyfus Midcap Value Fund, Cl. I 6,044 a 170,874 Dreyfus Newton International Equity Fund, Cl. I 11,229 a 166,409 Dreyfus Research Growth Fund, Cl. Z 115,825 a 868,687 Dreyfus S&P Stars Opportunities Fund, Cl. I 8,612 a,b 167,755 Dreyfus Select Managers Small Cap Value Fund, Cl. I 9,802 a 174,669 Dreyfus Strategic Value Fund, Cl. I 34,404 a 852,197 Dreyfus Total Return Advantage Fund, Cl. I 87,712 a 1,184,988 Dreyfus U.S. Equity Fund, Cl. I 37,720 a 444,345 Dreyfus/The Boston Co. Small/Mid Cap Growth Fund 14,188 a,b 168,274 International Stock Fund, Cl. I 12,220 a 138,088 Total Investments (cost $8,344,104) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $8,344,104. Net unrealized depreciation on investments was $177,805 of which $47,607 related to appreciated investment securities and $225,412 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended May 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 23, 2010 By: /s/ James Windels James Windels Treasurer Date: July 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
